Contrary to appellant’s contention, it was proven beyond a reasonable doubt that appellant had offered and agreed to engage in sexual conduct for a fee. The police officer testified that a second individual made the offer and appellant nodded in agreement, that appellant voluntarily entered the un*343marked police van with the officer and unequivocally responded to the officer’s statement that he wanted "to get laid, but [not] shortchanged” by stating that it was "no problem. You’ll have a good time.” The officer also testified that he discussed the fee directly with appellant.
Appellant also argues that the court improperly admitted the statements of the second individual, who did not testify, in violation of his right of confrontation. However, as the evidence showed that appellant had adopted the statements in furtherance of the crime, the statements were properly admitted as admissions (Richardson, Evidence §251 [Prince 10th ed]; Rudolph v Hancock Mut. Life Ins. Co., 251 NY 208). Concur—Kupferman, J. P., Milonas, Asch, Wallach and Rubin, JJ.